Title: To Thomas Jefferson from Francisco Chiappe, 20 August 1788
From: Chiappe, Francisco
To: Jefferson, Thomas


          Mequinez, 20 Aug. 1788. In his letter of 6 Mch. he promised to obtain a reply to the letter sent by Congress to the Emperor, but on  his return to Morocco he found the Emperor on the point of departure on a long campaign against some rebellious provinces. He has been able only now to remind his majesty of the reply, which the latter ordered to be written at once, together with letters to the Beys of Tunis and Tripoli—but not to the Dey of Algiers, who is in disfavor and with whom it is not agreeable to communicate. A recommendation from “del Gran Signore” would be helpful in Algiers. The emperor had ordered him to write the letter to Congress, and all of these letters are being wrapped in kerchiefs in three boxes and sent, in a packet with the present letter, to Mr. Carmichael at Madrid to be forwarded. He has given the secretaries and others employed in this negotiation the usual gratuities. The commandant of the Dutch squadron in the Mediterranean has just departed from the court, where he came as ambassador and was well received; he is to deposit a gift of gold at Tangier, and has been charged to have sent by the states of Holland 1,000 bombs, 10 mortars, and a large table clock. His majesty has ordered Chiappe to write the consuls in Tangier that, since he is at peace with all nations, the captains of vessels need not obey his corsairs’ orders to launch their small boats, but may reply from their own vessels when hailed. [In postscript:] Encloses translations of the three Arabic letters.
        